Citation Nr: 0707451	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-26 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder, including           post-traumatic stress disorder 
(PTSD).

2.	Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1962 to 
April 1966.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Providence, 
Rhode Island.  

Unfortunately, for the reasons discussed below, further 
development is required before deciding this appeal.  So the 
case is being REMANDED to the RO via       the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify      
the veteran if further action is required on her part.


REMAND

The current claim on appeal for service connection for a 
psychiatric disorder, initially, includes the consideration 
of the claimed service-related condition               of 
PTSD, in addition to other present acquired psychiatric 
conditions.  At this   point in the adjudication of the 
claim, further development is necessary to comprehensively 
address this basis of entitlement.       

As a general matter, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131  (West 
2002); 38 C.F.R. § 3.303(a) (2006).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).


The recent clinical evidence establishes that there are 
diagnoses of one or more mental health disorders of record.  
This includes VA outpatient reports from         the late-
1990s until the past year, which show ongoing evaluation and 
treatment   for depression, as well as for PTSD following an 
initial diagnosis of that condition in June 2004.  Records 
from the Social Security Administration (SSA) further 
indicate that the veteran has been in receipt of disability 
benefits from that agency since October 1986, due to major 
depression, and personality disorder with secondary 
agoraphobia.  So the potential likelihood that the veteran 
has a current claimed psychiatric disability at minimum is 
demonstrated, prior to resolving whether such condition(s) 
also have an objective association with military service.                        
See e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(medical nexus requirement for service connection consists of 
a link between current disability and identifiable in-service 
disease or injury).  With regard to any confirmed diagnosis 
of a personality disorder, however, it is essential to 
consider that this constitutes a developmental defect not 
recognized as a disability for VA purposes (as set forth by 
38 C.F.R. § 3.303(c)) -- and as to which service connection 
may only be granted where there has occurred substantial 
aggravation of the underlying condition as    the result of 
superimposed injury or disease.  See VAOPGCPREC 82-90,               
55 Fed Reg. 45,711 (July 18, 1990).  See also Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

Upon further evaluation of the evidence obtained thus far 
from the period             during which the veteran served 
and which pertains to the issue of medical nexus,              
it warrants note that there is no indication as of yet of any 
instance of mental health complaints or treatment.  The 
veteran's service medical records (SMRs),                and 
personnel records (as discussed below, to the extent these 
reflect the complete service personnel file) do not 
substantiate specific instances of treatment.         There 
is still required for adjudication and consideration the 
theory of recovery of service connection for PTSD, 
notwithstanding the absence of the documented  actual onset 
of a psychiatric disorder other than PTSD during service.  




As set forth in 38 C.F.R. § 3.304(f), for service connection 
to be warranted for PTSD there must exist at least one 
verified stressor of record, and competent evidence then 
linking a medical diagnosis of PTSD with that confirmed 
event.  Since as mentioned, there is already an assessment of 
PTSD, the next essential criterion is of a verified stressor 
that is underlying the onset of this disorder.         
The events that have been set forth are unrelated to alleged 
participation in combat, and thus would need to be 
independently corroborated.  See Cohen, 10 Vet. App. at     
146-47; Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

In support of her claim as it involves a claimed PTSD 
condition, the veteran         has described several 
incidents during service at an Air Force base in Camp       
New Amsterdam located in the Netherlands.  She indicates that 
during the 1980s,   several years following service, she 
changed her name and appearance from        that of a man to 
a woman in conjunction with a gender reassignment procedure.   
According to the veteran, during service as an enlisted man 
while at Camp New Amsterdam there was an occasion during 
basic training in which the veteran was singled out for a 
hazing incident and was verbally harassed because of not 
fitting in, because of mannerisms or behaviors that were 
considered unusual or not            gender-specific.  It is 
also indicated is that there was a subsequent incident in 
which the veteran was raped during service.  As an additional 
claimed stressor, the veteran states that in 1964 while 
having worked as part of a weapons loading crew,    driving a 
truck towing ammunition to be loaded, another member of the 
crew pulled the veteran out of the truck and physically 
assaulted the veteran.  This incident occurred just outside 
the window of a commanding officer's office, although no 
action was taken in response.  The veteran further states 
that the same individual later one day delivered several 
verbal insults and struck the veteran in the face.    

In order to provide all reasonable assistance with the 
process of stressor confirmation, it is first necessary to 
obtain more detailed information from             the veteran 
concerning each of the events alleged.  This would then 
permit            the RO (AMC) to obtain relevant historical 
records from the veteran's unit of assignment.  Even while 
there is no indication that these events were reported to 
military officials, there is nonetheless a potential 
likelihood of some record of an event involving a physical 
assault where one or more unit members were involved. 
Accordingly, the veteran should have another opportunity to 
provide supporting details as to the claimed in-service 
stressors.  Following receipt of and consideration of 
additional supporting details from the veteran, the RO should 
then contact          the U. S. Army and Joint Services 
Records Research Center (JSRRC) to obtain             any 
available relevant unit history information.  

In addition, the veteran has identified as a further source 
of evidence for purposes of stressor verification, in-service 
reports of oral and written reprimands from a commanding 
officer at Camp New Amsterdam between April 1963 and April 
1966, which allegedly were for problems in performance of 
military duties that                the veteran has 
attributed to significant stress at that time.  Under 38 
C.F.R.                  § 3.304(f)(3), where a PTSD claim is 
based on an in-service personal assault,    there are several 
sources of evidence other than from service records that may 
corroborate a veteran's account of a stressor incident -- to 
include evidence of behavior changes, such as a deterioration 
in work performance, or a request for a transfer to another 
duty assignment.  Consequently, the aforementioned records 
would clearly be relevant to the veteran's claim.  To this 
effect, the RO has already obtained a substantial portion of 
the service personnel file (if not the entire file) from the 
National Personnel Records Center (NPRC).  Nonetheless, the 
Board finds that one further attempt to acquire these records 
(from the NPRC, or other appropriate sources) on remand is 
warranted, to ensure comprehensive development of this claim.  
See 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable 
efforts to obtain relevant records in the custody of a 
Federal department or agency).

Following the requested development procedures, in the event 
that at least one claimed stressor is objectively confirmed, 
then the veteran should then be scheduled for a VA 
psychiatric examination to determine whether she has PTSD as 
a result of the verified stressor(s).  The examination should 
initially address whether the veteran meets the medical 
criteria for a diagnosis of PTSD (under DSM-IV) --       if 
this is established, the designated examiner should then 
offer an opinion as to whether this condition is causally 
linked to a confirmed in-service stressor.    Provided also 
that evidence of in-service mental health treatment is 
eventually obtained, the examiner should state whether the 
veteran has any current psychiatric disorder other than PTSD 
that is due to service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where necessary to make a decision    on the claim).   

Furthermore, concerning the additional claim for service 
connection for        bilateral hearing loss, there is also 
additional development necessary to determine whether any 
current manifestation of this condition is service-related.                     
In a December 2002 evaluation report from the Boston VA 
Medical Center (VAMC), it was indicated that the veteran 
reported having had difficulty hearing    in small groups, 
and where there was competing noise.  Audiological testing at 
that time demonstrated the presence of sufficient impairment 
in one or more audiometric frequencies in each ear, as to 
denote a hearing loss disability as defined for            VA 
compensation purposes under 38 C.F.R. § 3.385.

This evidence as to the current claimed condition 
notwithstanding, the veteran's SMRs do not directly 
substantiate the presence of hearing loss, or otherwise 
provide an objective indication of incurrence or aggravation 
of hearing problems during service.  On comparison of 
audiograms conducted for service entrance and separation 
physicals, these findings were relatively normal, with only a 
slight increase in audiometric thresholds of some frequencies 
at separation.  However,     in the above-mentioned 2002 
evaluation report, the veteran identified a history of 
significant in-service noise exposure from an occupational 
assignment over            four years of having transported 
and loaded ammunition on aircraft in close proximity to jet 
engine noise.  And the absence of documented evidence of 
hearing loss in service, does not preclude a claimant from 
establishing entitlement to  service connection.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).      Rather, service 
connection may nonetheless be granted when there is a post-
service diagnosis of hearing loss, in addition to competent 
medical evidence establishing that this disability is 
causally related to military service.  See Hensley v. Brown,      
5 Vet. App. 155, 158 (1993).  See, too, Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).  Accordingly, a VA audiological 
examination should be scheduled to confirm that the veteran 
presently has a bilateral hearing loss disability, and if 
present, to evaluate whether this disorder is causally 
related to claimed in-service   acoustic trauma.  See 38 
U.S.C.A. § 5103A(d). 
Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the              
Providence VAMC since October 2005, and 
then associate all records obtained 
with the claims file.  

2.	Provide the veteran with another 
opportunity to identify any additional 
information that pertains to   the 
process of stressor verification, to 
include such details as specific 
locations, dates (preferably within a           
two-month time period), the names of 
any other individuals involved, and 
unit designation at the      time of 
the event(s) claimed.

3.	Then undertake all appropriate action 
to assist with the independent 
corroboration of the veteran's claimed 
stressors.  This should include a 
request for relevant unit history 
information from the JSRRC as 
necessary.

4.	Attempt to obtain copies of in-
service reports of oral and written 
reprimands from the veteran's 
commanding officer at Camp New 
Amsterdam between April 1963 and April 
1966, allegedly due to problems in 
performance of military duties, from       
the National Personnel Records Center 
and any other appropriate sources.  
(Please note that the veteran   had a 
different legal name at the time of 
service,        as indicated on the 
Form DD-214 for this time period.)




5.	Following the completion of the 
above, determine based on the complete 
evidence of record whether the veteran 
was exposed to the claimed stressors in 
service that involved an alleged 
personal assault.  For the purpose of 
making this determination, a medical 
opinion should be obtained from a VA 
medical professional (a psychiatrist, 
or other mental health treatment 
provider) after review of the claims 
file.          If this treatment 
provider determines that the record 
establishes the existence of a stressor 
or stressors,         he or she should 
then specify which stressor or 
stressors in service have been 
established by the record.  In reaching 
this determination, all credibility 
questions raised by the evidence should 
be addressed.

6.	If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion indicating whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) that 
she has PTSD due to the verified 
stressor(s).  Notify the examiner that 
only those stressors that were 
confirmed are to be considered.  If 
PTSD is diagnosed, the examiner must 
indicate what specific stressor in 
service provided the basis for this 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the DSM-IV 
criteria for this diagnosis.

Additionally, provided only that any 
evidence of in-service mental health 
evaluation and treatment has been 
obtained, the examiner should comment 
on whether the veteran has any current 
psychiatric disorder other than PTSD 
that is at least as likely           as 
not related to military service.  
To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file          
was reviewed.

7.	Also, schedule the veteran for a VA 
audiological examination, including an 
audiogram and Maryland CNC speech 
recognition test, to determine the 
nature, severity, and etiology of any 
current bilateral hearing loss she may 
have.  Conduct all diagnostic testing 
and evaluation needed to make these 
determinations. 

The examiner is then requested to 
indicate whether  the veteran currently 
has bilateral hearing loss sufficient 
to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385.  If 
this condition is present, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (i.e., 
50 percent or greater probability) that 
the veteran's bilateral hearing loss is 
etiologically related to military 
service, including especially any 
acoustic trauma from during service, 
and taking into consideration the 
medical, occupational and recreational 
history prior to and since service.  
The examiner should discuss the 
rationale for all opinions expressed.

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  Also, in 
order to facilitate making these 
important determinations, the examiner 
should review the relevant medical 
history in the veteran's claims file, 
including a complete copy of this 
remand.  
8.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

9.	Then readjudicate the claims on 
appeal in light of the additional 
evidence obtained.  If the claims are 
not granted to the veteran's 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send 
it to the veteran and her 
representative.  Give them time to 
respond before returning the claims to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

